DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/14/2022. Claims 25-27, 29-34, 36-39, 41, 42, and 44-48 are pending in the case. Claim 48 has been added. Claims 25 and 34 are independent claims.

Response to Arguments
Applicant's amendment to claim 25 and argument regarding the objection to claim 25is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's amendments to claims 25-27, 29-33, 41, and 44-47, and arguments regarding 35 U.S.C. § 112 rejections of claims 25-27, 29-33, 41, and 44-47 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's amendment and arguments regarding the 35 U.S.C. § 101 rejections have been fully considered but are not persuasive. Applicant argues that the claims are not directed to an abstract idea (page 11). Specifically, points to use of a Markov model as evidence that the claim does not recite a mental process. (pages 13 and 14). This is misplaced. It is first noted that independent claim 25 does not recite use of a Markov model. While independent claim 34 and some dependent claims mention a Markov model, these claims have been properly analyzed below as being a mathematical concept rather than a mental process. Accordingly, the Applicant’s logic that the use of a Markov model as evidence that the claim does not recite a mental process is merely redirection since recitation of the Markov model limitations have not been rejected as being a mental process. Applicant, tellingly, has not addressed how the portions of the claims mentioning Markov models, or other mathematical concepts, are not abstract ideas under the mathematical concept grouping. Indeed, the Applicant merely makes the conclusory statement that the recited claims “do not fall into any of the grouping of abstract ideas enumerated in the 2019 PEG” (page 15). Applicant argues that claims 25 and 34 recite steps at a level of particularity that cannot practically be performed in the human mind, with or without pen and paper (page 16). However, Applicant seems to provide no analysis beyond this conclusory statement. Applicant merely states that because the claims presents a system for predictive modeling of likelihood of success, that the claim recitation cannot be performed in the human mind. Examiner respectfully disagrees. Examiner asserts that an experienced educator or guidance counselor looking at a transcript of academic progress could make a prediction of likelihood of success of a student. This would constitute a mental process. Applicant argues that the claims the claims integrate the mental process into a practical application (page 18). Applicant states that the examiner should analyze the “improvements” consideration. As mentioned above, the claim seems to recite something that an educator or guidance counselor already does in looking at a transcript of academic progress. Lastly, Applicant argues that the claims recite additional elements that amount to significantly more. (page 14). Examiner respectfully disagrees. None of the elements of the independent claims fall outside the mental process or mathematical concept grouping. Tellingly, Applicant points to no specific limitation as being the additional element or elements that have been wrongly ignored. This, like the other arguments, is unconvincing.
Accordingly, these rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-27, 29-34, 36-39, 41, 42, and 44-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 25 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a flexible persistence modeling system for building flexible persistence models for non-traditional education institutions comprising: transforming units of academic progress of an a non-traditional learning program into a model based on flexibility of the units of academic progress, wherein the non-traditional learning program includes competency units (CU) and wherein the translating module translates the CUs into a collection of states; quantifying transitions of students between the states as parameters of state transition; defining flexible persistence by each non-traditional education institution using a business rule specification language wherein the non-traditional education institution specifies a from numerator and a to denominator for computation of persistence using the business rule specification; extracting features; and a flexible persistence model building module to build flexible persistence models using the extracted features for different segments of the students, wherein the system predicts a plurality of (1) probability of successful mastery of a current CU, (2) probability of time it will take to master the current CU, (3) probability of successful mastery of a next CU given successful mastery of the current CU for a particular length of time, (4) probability of successful mastery of all CUS in a current course, and (5) probability of persisting into a next course.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor and memory storing computer-readable instructions that, when executed, cause the processor to perform the abstract idea.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a processor and memory storing computer-readable instructions that, when executed, cause the processor to perform the abstract idea.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 26 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: transforming units of academic progress comprises transforming the CUs into a Markov or hierarchical tree model.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 27 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: transforming units of academic progress comprises translating competency units (CUs) or assignments into a collection of states of a modified Markov model and wherein translating the CUs or assignments into states of a modified Markov model is done such that each CU corresponds to a collection of states of the modified Markov model.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 29 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: quantifying transitions of students comprises instantiating a Markov model and quantifying transitions of students between states as parameters of state transition.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 30 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: defining flexible persistence is done through logical groupings of states based on transitional characteristics of students.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 31 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the states are sessions or clusters of students.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 32 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: extracting features comprises extracting flexible-term dynamic features extracting module.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 33 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: performing model performance validation and quality assurance.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 34 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “The mental process recited is: a flexible persistence modeling method for building flexible persistence models for non-traditional education institutions comprising:… persistence is defined by each non-traditional education institution using a business rule specification language wherein the non- traditional education institution specifies a from numerator and a to denominator; modeling a flexible persistence model using the flexible persistence rates…; and predicting student outcomes and time to complete a competency unit (CU) or assignment in competency-based learning (CBL) using the flexible persistence model….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept recited is: creating a Markov model comprising state-occupancy and state-transition probabilities using flexible terms, wherein a term at time t is a state s(t) and wherein a probability of state s(t) and a probability of state transition from state(t) to state s(t+1) are computed using historical students; computing flexible persistence rates as a function of time using variables of students' enrollment patterns; modeling a flexible persistence model comprises flexible dependent-variable modeling; unique-enrollment patterns are calculated from students binary enrollment pattern and fractions; and the Markov model parameters are derived from the unique-enrollment patterns.
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations. If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. See MPEP § 2106.04(a)(2).
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 36 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: computing flexible persistence rates is a function of term-to-term persistence.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 37 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: computing flexible persistence rates includes encoding persistence structures using Markov and hierarchical time-series tree networks.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 38 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: encoding persistence structures using set operators.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 39 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: predicting student and outcomes and time is done using predictive algorithms.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 41 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: flexible dependent-variable modeling comprises at least one of custom specifications of denominators and numerators of persistence rates in defining student success, development of flexible-term dynamic features using sliding time-windows, and specification of comparison basis using term start-date aligned sections spaced nearby in time.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 42 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: encoding each individual student's progress and progress rate.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 44 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: predicting student outcomes and time to complete a CU or an assignment in CBL includes predicting a student's probability of enrolling in a future session.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 45 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the features related to the competency units of the non-traditional learning program are based on a sliding window of time so that the features are derived from the sliding windows of time at different times.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 46 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the features related to the competency units of the non-traditional learning program are based data-adaptive comparison basis so that the features are derived from comparison of the students who progress at a similar rate of competency unit mastery based on the sliding window of time.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 47 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mathematical concept. The mathematical concept recited is: the parameters of state transitions are estimated by analyzing state transition characteristics of enrolled students.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 48 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental concept. The mental process recited is: extracting features comprises extracting competency-based learning (CBL) features.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123